      Case 4:19-cv-02937-SBA Document 23-1 Filed 02/11/20 Page 1 of 1



 1
                                 UNITED STATES DISTRICT COURT
 2                              NORTHERN DISTRICT OF CALIFORNIA
 3    CURTIS CRENSHAW,                                  Case No. 4:19-cv-2937-SBA (DMR)
 4                       Plaintiff,
             v.                                          [PROPOSED] ORDER & WRIT OF
 5                                                       HABEAS CORPUS AD
      GREGORY AHERN, et al.,                             TESTIFICANDUM TO
 6                                                       TRANSPORT CURTIS CRENSHAW
                         Defendants.                     (#ULU548)
 7
 8
 9          CURTIS CRENSHAW (#ULU548), a necessary and material witness on his own behalf
     in proceedings in the settlement conference on March 5, 2020 in the above-named case, is in the
10   custody of the Alameda County Sheriff, confined at the Santa Rita Jail at 5325 Broder Blvd.,
11   Dublin, CA 94568. In order to secure this prisoner’s attendance, it is necessary that a Writ of
     Habeas Corpus ad Testificandum issue commanding the custodian to produce the prisoner before
12   U.S. Magistrate Judge Donna M. Ryu at the U. S. District Court, 1301 Clay Street, Courtroom 4,
     Third Floor, Oakland, CA, 94612 on March 5, 2020 at 11:30 a.m.
13
             ACCORDINGLY, IT IS ORDERED that:
14
     1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
15   Sheriff to produce the prisoner named above, along with any necessary legal property, to testify
     before the United States District Court at the time and place above, until such time as the
16   settlement conference is concluded by Judge Ryu.
     2. The custodian is ordered to notify the court of any change in custody of this prisoner and is
17   ordered to provide the new custodian with a copy of this writ.
18
                         WRIT OF HABEAS CORPUS AD TESTIFICANDUM
19
     To: Alameda County Sheriff’s Office, 1401 Lakeside Drive, 12th Floor, Oakland, CA 94612:
20
            WE COMMAND you to produce the prisoner named above, along with any necessary
21   legal property, to testify before the United States District Court at the time and place above, until
     such time as the settlement conference is concluded by U.S. Magistrate Judge Donna M. Ryu.
22
            FURTHER, you have been ordered to notify the court of any change in custody of the
23   prisoner and have been ordered to provide the new custodian with a copy of this writ.

24   IT IS SO ORDERED this ____ day of February, 2020.
25
26                                                 ________________________________________
                                                   HON. DONNA M. RYU
27                                                 UNITED STATES MAGISTRATE JUDGE
28
